DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 07/06/2021 claims, is as follows: Claims 1, 10, and 25 have been amended; Claims 3-4, 6, 9, 12-20, 22-24, and 26-29 have been canceled; and claims 1-2, 5, 7-8, 10-11, 21, and 25 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
The limitation “the memory storing instructions executable by the processor” in line 2
Claim 10:
The limitation “the memory storing instructions executable by the processor” in lines 7-8
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor" coupled with functional language “executable" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A The limitation “processor" has been described in para. 0032, 0035, and 0065, as some kind of microprocessor in a computer that receives instructions e.g. from memory and performs various processes. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 5, 7-8, 10-11, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 10:
The limitation “instruction… to measure a capacitance between the heater circuit and the electrical circuit” in lines 5-6 is not supported in the original disclosure. In para. 0047, lines 1-5 and para. 0032, state “the computer 110 may be programmed to determine respective electrical capacitances between the heaters 170 and the electrical circuits 180” and “The computer 110 includes a processor and a memory such as are known”. However, it is unclear what structure that performs the function “determine respective electrical capacitances”. Does the computer have a “sensing unit” (not supported in the specification) that receives signal from at least one of the heater circuit and the electrical circuit that is indicative of rate of change of capacitance between the heater circuit and the electrical circuit? If that is the case, how the computer and the heater circuits and the electrical circuit are connected to be able to detect the capacitance? Or does the computer 110 communicates with a sensor 130 that measures capacitance between the heater circuit and the electrical circuit via vehicle communication network, 
Therefore, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7-8, 10-11, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 5, 7-8, 10-11, 21, and 25 are indefinite because the limitation “instruction …. to determine a capacitance between the heater circuit and the electrical circuit” recited in lines 5-6 of claims 1 and 10, is not unclear how the processor determines the capacitance between the heater circuit and the electrical circuit? How the processor, being a known computer having memory (para. 0032), is connected to the heater circuit and the electrical circuit to be able to determine capacitance between them? Or is measure a capacitance between the heater circuit and the electrical circuit”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 10-11, 21, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20180022320 A1, previously cited), in view of Kithil (US 6794728, newly cited)
Regarding Claim 1, Lee discloses a system (a sensor 100), comprising a processor (control unit); and a memory, the memory storing instructions executable by the processor (para. 0128, 0079; figs. 1-10) (it is understood that the control unit stores capacitance reference value), the instructions including instructions to: 
actuate application of a first electric voltage (driving signal) between a heater circuit (second sensing electrode 320) and an electrical circuit (first sensing electrode 310) each included in a windshield area (first sensing area SA1 of the front glass) (para. 0121, 0123, 0096; fig. 3) (it is understood that when the driving signal is applied to electrode 320, the potential difference is formed between the electrodes 310 and 320 to measure the capacitance between 310 and 320. The driving signal may also be applied to electrode 310 to thereby generate potential difference between the electrodes 310 and 320), and electrically isolated from one another (para. 0065) to measure a capacitance (varied capacitance) between the heater circuit (second sensing electrode 320) and the electrical circuit (first sensing electrode 310) (para. 0123-0126) based on a phase lag between the first electric voltage and an alternating current flowing between the heater circuit and the electrical circuit (it is noted that Lee’s sensor is a capacitive sensor, where capacitance is measured between the electrodes 310 and 320. It is known in the art that capacitor formed by the electrodes 310 and 320 exhibits phase shift between current and voltage, see attached Non-Patent Literature to Electronics Tutorials that discloses AC capacitor having current and voltage out of phase); 
raindrop W or rainfall or dew) accumulated on the windshield area (front glass) based on the determined capacitance (varied capacitance) (para. 0126-0127, and 0136-0317);
determine, based on a rate of change of the determined capacitance (varied capacitance), whether the moisture is caused by fog or frost (dew) (para. 0136-0137; fig. 12); 
actuate the heater circuit (at least one sensing electrode 310, 320 serves as a hot-wire) by actuating application of a second electric voltage between electrodes of the heater circuit upon determining that the moisture is caused by fog or frost (dew) (para. 0140-0142; fig. 12); 
determine, based on the rate of change of capacitance (capacitance is abruptly varied), whether the moisture is caused by rain droplets (raindrop) (para. 0155); and 
upon determining that the moisture is caused by rain droplets, actuate a vehicle wiper (wiper) (para. 0097 and 0132).  
[AltContent: textbox (Prior Art
Lee (US 20180022320))]
    PNG
    media_image1.png
    488
    471
    media_image1.png
    Greyscale



Lee does not disclose:
determine whether the moisture is caused by rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance. 
However, Kithil discloses a capacitive sensor (formed by electrodes 22 and 22’ having mutual capacitance 20’ between them; figs. 1-2) in vehicle environments (col. 6, lines 50-64) that determines whether the moisture is caused by rain droplets (rain) by determining a quasi-cyclical increase and decrease of the determined capacitance (capacitance) (col. 10, 11, lines 48-61, and 28-60 respectively; fig. 12) (it is noted when rain occurs on the windshield, measured capacitance is at maximum value. The capacitance varies between the maximum value and lower values based on the location of rain drop with respect to proximity to the windshield as evident in fig. 12. As rain drops continue to fall on the windshield, the capacitance is at maximum value and decreases from its maximum value as the rain drops fall away from windshield. Therefore, the measured capacitance oscillates between the maximum value and lower values based on the location of rain drop with respect to the windshield. It is noted that when wiper is actuated, no rain or moisture is detected, the capacitance is at a minimum value). 
[AltContent: textbox (Prior Art
Kithil (US 6794728))]
    PNG
    media_image2.png
    355
    549
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensor of Lee by determining the quasi-cyclical increase and decrease of the determined capacitance as taught by Kithil, which is a known-technique to determine moisture on the windshield. Doing so 

Regarding Claim 2, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to adjust an amount of electrical current flowing through the heater circuit (second sensing electrode 320) in proportion to the detected amount of moisture (raindrop W or rainfall or dew) on the respective windshield area (front glass) (para. 0023 and 0142; fig. 12) (it is understood when the vehicle hot-wire i.e. at least one of the electrodes 320 and 310 operates according to the determined amount of dew on the front glass such that dew is removed).  

Regarding Claim 5, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to: 
determine respective rates of change of the amount of moisture (raindrop or dew) accumulated on the windshield area (para. 0150 and 0155; fig. 10 and 12) (it is noted that based on the capacitance variation (gradient or abruptly variation), the control unit determines whether raindrop or dew is formed); and 
actuate a vehicle component (wiper) based on the determined rates of change of the amount of moisture (when the control unit determines that raindrop or rainfall is detected, the control unit operates the wiper) (para. 0132).

Regarding Claim 7, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to actuate the heater circuit (sensing electrodes 310, 320 is used as hot-wire) based on a field of view of a vehicle user (para. 0007 and 0018).

Regarding Claim 10, Lee discloses a system (a sensor 100), comprising: 
a plurality of heater circuits (second sensing electrode 320 of outer sensor 101 and second sensing electrode 320 of inner sensor 102) electrically isolated from one another and each in a respective one of a plurality of areas of a windshield (outer surface and bottom surface of vehicle glass 10) (para. 0117; figs. 7 and 13) (it is noted that the outer sensor 101 detects the raindrop on the outer surface of the glass 10 and the inner sensor 102 detects dew on the bottom surface of the glass 10. The sensors 101 and 102 work independently of each other, therefore they are electrically isolated from one another); 
a plurality of electrical circuits (first sensing electrode 310 of outer sensor 101 and first sensing electrode 310 of inner sensor 102) electrically isolated from one another and each in a respective one of the areas (outer surface and bottom surface of vehicle glass 10) (para. 0117; figs. 7, 10, and 12) (it is noted that the outer sensor 101 detects the raindrop on the outer surface of the glass 10 and the inner sensor 102 detects dew on the bottom surface of the glass 10. The sensors 101 and 102 work independently of each other, therefore they are electrically isolated from one another); and 
a processor (control unit) and a memory, the memory storing instructions executable by the processor (para. 0128, 0079; figs. 1-10) (it is understood that the control unit stores capacitance reference value), the instructions including instructions to: 
driving signal) between the heater circuits (second sensing electrode 320’s of inner sensor 102 and outer sensor 101) and the electrical circuits (first sensing electrode 310’s of inner sensor 102 and outer sensor 101) included in each of the areas (outer surface and bottom surface of vehicle glass 10) to measure respective capacitances (varied capacitance) (para. 0121, 0123, 0117; figs. 7, 10, and 12) (it is understood that when the driving signal is applied to electrode 320, the potential difference is formed between the electrodes 310 and 320 to measure the capacitance between 310 and 320. The driving signal may also be applied to electrode 310 to thereby generate potential difference between the electrodes 310 and 320) based on a phase lag between the first electric voltage and an alternating current flowing between the heater circuit and the electrical circuit (it is noted that Lee’s sensor is a capacitive sensor, where capacitance is measured between the electrodes 310 and 320. It is known in the art that capacitor formed by the electrodes 310 and 320 exhibits phase shift between current and voltage, see attached Non-Patent Literature to Electronics Tutorials that discloses AC capacitor having current and voltage out of phase); ; 
detect respective amounts of moisture (raindrop and dew) accumulated on each of the windshield areas (outer surface and bottom surface of vehicle glass 10) based on the respective measured capacitances (varied capacitance) (para. 0129-130, and 0141; figs. 10 and 12); 
determine respective rates of change of the respective amounts of moisture (raindrop or dew) accumulated on the windshield areas (para. 0150 and 0155; fig. 10 and 12) (it is noted that based on the capacitance variation (gradient or abruptly variation), the control unit determines whether raindrop or dew is formed);
varied capacitance) in each of the windshield areas (outer surface and bottom surface of vehicle glass 10), whether the moisture in the respective windshield area (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (capacitance variation value is slowly changed) (para. 0141 and 0150; fig. 12); 
 upon determining that the moisture in the windshield area (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew), actuate application of a second electric voltage between a first and a second electrode of the heater circuit (at least one sensing electrode 310, 320 serves as a hot-wire) of the respective windshield area (bottom surface of vehicle glass 10), based on the detected amount of moisture (dew) (para. 0140-0141; fig. 12); 
determine, based on the rate of change of capacitance (capacitance variation), whether the moisture is caused by rain droplets (raindrop) (para. 0155) (it is noted that the control unit determines rate of change of the capacitance variation); and 
upon determining that the moisture is caused by rain droplets (raindrop), actuate a vehicle wiper (wiper) (para. 0097 and 0132).  

[AltContent: textbox (Prior Art
Lee (US 20180022320))]
    PNG
    media_image1.png
    488
    471
    media_image1.png
    Greyscale



Lee does not disclose:
determine whether the moisture is caused by rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance. 
However, Kithil discloses a capacitive sensor (formed by electrodes 22 and 22’ having mutual capacitance 20’ between them; figs. 1-2) in vehicle environments (col. 6, lines 50-64) that determines whether the moisture is caused by rain droplets (rain) by determining a quasi-cyclical increase and decrease of the determined capacitance (capacitance) (col. 10, 11, lines 48-61, and 28-60 respectively; fig. 12) (it is noted when rain occurs on the windshield, measured capacitance is at maximum value. The capacitance varies between the maximum value and lower values based on the location of rain drop with respect to proximity to the windshield as evident in fig. 12. As rain continues to be detected, the capacitance is at maximum value and decreases from its maximum value as the rain drops fall away from windshield. Therefore, the measured capacitance oscillates between the maximum value and lower values based on the location of rain drop with respect to the windshield. It is noted that when wiper is actuated, no rain or moisture is detected, the capacitance is at a minimum value). 
[AltContent: textbox (Prior Art
Kithil (US 6794728))]
    PNG
    media_image2.png
    355
    549
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensor of Lee by determining the quasi-cyclical increase and decrease of the determined capacitance as taught by Kithil, which is a known-technique to determine moisture on the windshield. Doing so would arrive at the same predictable result, which is to detect environmental change on the windshield. 

Regarding Claim 11, Lee discloses a system (sensor 100), wherein the instructions further include instructions (control unit) to: Page 4 of 8Response Submitted May 29, 2020 
App. No. 15/713,963determine respective capacitances (capacitance variation) between the heater circuit (second sensing electrode 320’s of outer sensor 101 and inner sensor 102) and the electrical circuit (first sensing electrode 310’s of outer sensor 101 and inner sensor 102) (para. 0123-0124, 0136; figs. 10 and 12); and 
determine an amount of moisture (dew and raindrop) accumulated on the windshield area (vehicle glass 10) based on the determined capacitances (para. 0150 and 0155).  

Regarding Claim 21, Lee discloses the system (sensor 100), wherein the instructions further include instructions (control unit) to periodically operate the heater circuit (second sensing electrode 320) and the electrical circuit (first sensing electrode 310) in a heat generation mode and a moisture detection mode (para. 0121-0126, 0129-0132; fig. 10) (it is understood that the least one electrode 310, 320 is used as driving electrode such that the capacitance between electrodes 310 and 320 is measured, which is indicative of the amount of moisture present. Next, during heat generation mode, the control unit activates at least one of electrodes 310, 320, which is used as a hot-wire).

Regarding Claim 25, Lee discloses a system (a sensor 100), wherein the instructions further include instructions to determine whether the moisture (turbidity of the glass 10 due to moisture) is caused by fog or frost (dew) upon detecting a steady increase of the determined capacitance (gradient of capacitance variation) (para. 0141 and 0150; fig. 12).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kithil, in view of Stein (US 20070115357 A1, previously cited)
Regarding Claim 8, Lee discloses the system (sensor 100), the instructions further including instructions (control unit) to actuate the heater circuit (second sensing electrode 320) based on the sensor.
Lee does not disclose the instructions to actuate the heater circuit based on a field of view of a vehicle sensor.  
However, Stein discloses a system (processing unit 34) comprising instructions to actuate the heater circuit (heater or defogger) based on a field of view of a vehicle sensor (cameras 32 and 33) (para. 0066, lines 17-19, para. 0061 and 0065).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s processor to include the instructions to actuate the heater circuit based on the field view of the vehicle sensor as taught by Stein, in order to assist the driver by automatically turning on the heaters upon detection of fog/frost. 

Response to Amendment
With respect to 112f notification: 
Since claim 26 has been canceled, therefore notification 112f of “the memory storing instruction executable by the processor” in claim 26 is withdrawn. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 07/06/2021 have been fully considered but are not found persuasive for the following reasons:
Applicant’s arguments: “The Office rejected independent claim I as allegedly anticipated by Veerasamy. Veerasamy, at least, fails to teach or suggest at least "determine[ing], based on the rate of change of capacitance, whether the moisture is caused by rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance; and upon determining that the moisture is caused by rain droplets, actuat[ing] a vehicle wiper."
Veerasamy is directed to a moisture sensor and defogger (Abstract). Veerasamy, at most,
at enen 13, 52, 120, discloses "capacitive coupling [that] is used to detect water and/or other
material in the exterior surface of a window such as a vehicle windshield, sunroof, and/or
backlite." However, Veerasamy fails to teach or suggest "determine[ing], based on the rate of
change of capacitance, whether the moisture is caused by rain droplets by determining a cyclical
or quasi-cyclical increase and decrease of the determined capacitance."
In rejecting now-canceled dependent claim 22, the Office alleged that Lee, at en 155,
discloses "determine[ing], based on the rate of change of capacitance, whether the moisture is
caused by rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the
determined capacitance," and further alleged that Lee, at enen 97, 132, discloses "upon determining that the moisture is caused by rain droplets, actuat[ing] a vehicle wiper."
However, Lee, at en 155, at most, discloses that "[t]he control unit may more exactly sense
the generation of the raindrop based on the gradient of the capacitance variation. That is, when
the value of capacitance variation is abruptly varied to exceed the first amount of capacitance
variation, the control unit may operate as a case that a raindrop is formed on the vehicle glass."
Thus, Lee detects raindrops by determining an abrupt change of capacitance variation to exceed
a threshold, which does not amount to teaching or suggesting "whether the moisture is caused by
rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance." In other words, "the value of capacitance variation is abruptly varied to exceed the first amount of capacitance variation" does not teach or suggest "determining a cyclical or quasicyclical increase and decrease of the determined capacitance. Moreover, the Office, relying on Lee, CJ{ 156, alleges (as noted in the examiner's interview summary sent June 28, 2021) that detecting a "cyclical or quasi-cyclical increase and decrease of the determined capacitance" is obvious in light of the operation of a windshield wiper. However, claim I as amended recites "upon determining that the moisture is caused by rain droplets,
actuate a vehicle wiper." Thus, a detection of a "cyclical or quasi-cyclical increase and decrease
of the determined capacitance" is, under even a broadest reasonable interpretation of the claims,
a prerequisite of actuating the windshield wiper. In other words, a "cyclical or quasi-cyclical
increase and decrease of the determined capacitance" is detected first and then the wiper is
actuated which results in removing the raindrops from the windshield and a change of capacitance. Accordingly, the claim recitations of "determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance" could not have been obvious in view of Lee."
Examiner’s responses:
Since the amendment necessitates new ground of rejection. The applicant’s arguments with respect to Veerasamy and Lee are considered moot. In the present Office Action, newly-cited Kithil disclosure is relied upon for the limitation “determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761